Pee Ctjexam:
It was not error to enter judgment for the defendant non obstante veredicto upon the reserved point. The release was broad in its terms. After reciting the consideration, $1,000, and certain acts to be performed by the defendant company, it “remised, released, quit-claimed and forever discharged the Southern Pennsylvania Iron & Railroad Company, their successors and assigns, of and from all suits, claims, demands and damages whatever, for, upon, or by reason of their entry upon and taking and occupying the above described narrow pieces or strips of land and the location and construction thereon of thp said railroad and works connected therewith.” In connection with this release, there was the fact, admitted upon the trial, and incorporated into the point reserved, “that the culvert and embankment on the plaintiff’s land, as now maintained, was constructed and completed before the date and delivery of the release offered in evidence.” In the face of these facts we are unable to see any ground upon which the plaintiff could rest his claim for damages. There must be some color of right to sustain a suit even against a railroad company. There is none in this case.
Judgment affirmed.